DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 52-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-51 of copending Application No. 17/269,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of whitening teeth by placing in the oral cavity of a subject two separated chewable compositions for teeth-whitening wherein the first composition comprises an anhydrous chewing gum base with less than 1% water, an anhydrous fruit acid, carbamide peroxide, in a percent weight ratio of about 10-50:1-20;0.5-8, and one or more additives, and the second composition comprises a source of bicarbonate ion, a gum base, in a ratio of about 5-30;15-50 respectively, and one or more gum additives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 52-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-59 of copending Application No. 17/468,549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of whitening teeth by placing in the oral cavity of a subject two separated chewable compositions for teeth-whitening wherein the first composition comprises an anhydrous chewing gum base with less than 1% water, an anhydrous fruit acid, carbamide peroxide, in a percent weight ratio of about 10-50:1-20;0.5-8, and one or more additives, and the second composition comprises a source of bicarbonate ion, a gum base, in a ratio of about 5-30;15-50 respectively, and one or more gum additives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612